Citation Nr: 0815656	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from August 1959 to August 
1962 and from February 1991 to April 1991 with service in the 
Reserves.  The veteran died in March 2003.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a June 2006 decision, the Board denied the appellant's two 
claims.  The claimant then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a September 2007 
joint motion, the parties (the claimant and the VA Secretary) 
asked the Court to vacate and remand the Board decision 
regarding one of the two issues addressed by the Board in 
June 2006.  By a September 2007 order, the Court granted the 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted by the Board in June 2006, DIC may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.5(a), 3.312 (2005).  A service-connected disability may be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

The veteran had one service-connected disability, a left 
ankle fracture that he sustained while on active duty for 
training in 1992.  The veteran filed a claim for service 
connection for type II diabetes and hypertension in July 1994 
and the claim was denied.  He filed a notice of disagreement 
for the diabetes claim and received a statement of the case 
(SOC) in July 1995.  He did not perfect his appeal to the 
Board or file any other claims.  

The veteran died in March 2003.  The death certificate lists 
the cause of death as an acute myocardial infarction due to 
hypertension, type II diabetes, and hyperlipoproteinemia.  

The appellant contends that the veteran's service-connected 
left ankle fracture prevented him from exercising, which 
caused his heart condition.  In her substantive appeal, she 
stated that after his ankle fracture, he began to gain 
weight, which aggravated his diabetes and hypertension.  

The Court vacated the Board's decision in light of the 
January 24, 1994, medical report of "G.R.W.", who stated, 
in pertinent part:

Recently, [the veteran] was found to [sic] non insulin 
dependent diabetes mellinitis [sic].  This appears to 
have been exacerbated by the injury and surgery, even 
though no work up was done at the time when evaluated 
by the Air Force physicians at Shaw AFB hospital. 

The Board finds that it can not grant service connection for 
the cause of the veteran's death based on this medical 
opinion (the veteran died many years after this report was 
issued).  The Board finds that a medical opinion is required 
in light of the Court order and the recent decision from the 
Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) and to 
meet the requirements of the Court in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with VCAA notice that complies with the 
recent Court decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

2.  Following the above, the RO should 
arrange for a VA examination to review 
the claims folder or the pertinent 
medical records contained therein, 
including the January 24, 1995 report of 
G.R.W and the joint motion of September 
2007.  The physician is requested to 
render an opinion concerning the 
following: 

(a)  What were the immediate and 
secondary causes of death of the veteran 
in March 2003? 

(b)  Was the veteran's service-connected 
disability (the left ankle) a 
contributory cause of the veteran's 
death?  

(c)  To what extent, if any, did the 
veteran's service-connected condition 
have a material influence in accelerating 
death?  

(d)  If feasible (but not required), the 
physician should express in percentage 
terms the probability that the veteran's 
service-connected disability caused or 
contributed to death.

3.  The RO should review the medical report 
above to determine if it meets the 
requirements of the Board's remand.  If not, 
the report should be returned as inadequate 
for rating purposes.  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



